336 S.W.3d 212 (2011)
Kimberly A. CLARK, Appellant,
v.
Arthur R. ROVETO, Respondent.
No. WD 71611.
Missouri Court of Appeals, Western District.
March 29, 2011.
Michael L. Belancio, Kansas City, MO, for appellant.
Mary A. Drape, Kansas City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, GARY D. WITT, Judge, and HADLEY E. GRIMM, Special Judge.[1]

ORDER
PER CURIAM.
Kimberly Clark appeals the modification judgment that decreased the child support and maintenance payments from her ex-husband, Arthur Roveto. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the modification judgment.
AFFIRMED. Rule 84.16(b).
NOTES
[1]  Hadley E. Grimm was appointed as Special Judge to this court when this appeal was submitted, but has since retired.